ie

TES fy & Oase-Kh9-cv-1 are CM Document!10 Filed 01/22/20 Page 1 of 2

(oy WIG 7 7El ok YO
leoy Sik. Vo, Ae (are at |
CUE (abore Se eee 0 bese of
ole : T
Cote Tops
FeV} [22
ov (2-H
Sov et
(QOZ (I Yoe
— evliber
hee ithp-¢—
-[gaannfiter
Aa lay

 

 

 
 
 
   

 

 

 

 

 

 

 

 

 

  

 

Uy Drcharrncl o-flrmg Lasts ae =

(Veer \9 Tor rer ) . Sab Dury orr~ Tyne, Ws,

Vie IveApolesk B nya sauyty, Got, be Ourk Clerk $ Offa,
oy ri fe Fatale. re. los oe cere: MEYY (Coase
LE ae ts ya Pabpro TH) Core Chere ) el oe pnts :
48 We) udiy_(obpposrtrrr iio be Ange ef fase G9 f he -
S \Gliposttsoe La. AS Wasjeef Bs 2382)

— TZ chserreol Phusmp Gusto Becks Werendy,

fi
“Y Poly @ byt also Courts, Very pe strehece.
x loca xved) ba (obtos Morr Burr ow rola, Dore,

oN Gorton Le of postgsran lOHerle Sure, ot TaPly2an

oh \ GK Fon Pere, hes v3 tne courte! a now place,
OS cy 7 BSLY Boo Sey, as i. Socro| modrle -brteas,”

Denese fGen Ome 9.

ay Aa et HBTs 3). bated Oppaireen ©
LT Abesry fystew Slot e ba Abourst2D Lenz

Fetabdsp, f—]} wh

x i
t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
— Ca ase 1:19-cv-11406-CM Document 10 Filed 01/22/20 Page 2 of 2
TESV

  
  
 
 
  

fy vir 92

west
oN Miltes

eH Dp LE ifeaby

OMS Uo

   

pet (2% LS (It yr BE (Bef WY EY (0 eK
ios enslry :

ct Be A bhdacte| * 4,

6) eh Eg A &tthe bo too fae

Desay sk fe, ode cLane that

 

fo}.

 

    

cll —-@- % —
4 Gaya * “Ths i The OC. He aa X " () Oo c are |
/

 

 

 

 

 

 

 

 

 

 

 

 

 

  
   

 

 

\ . Of opened. = 1)
) [Se spb pen ACR Poa Feel) Tze jue e
2 otal Barekieby fe UTR seed ie :
f ¢ j US tec aelp. 329]
E iE Bhuseaby Usps /USfacap? Ce. Tact Cp) f?
P TOR A alr gate Ton Tax2dn) ae
a ; Btw se -§: was he (athesat- a corsa
+ Pres Best PS Berea Ape 2

PD pY

 

 

 

 

ureCttIh (syerwea

| hy Chests cared Stole

 

ee Pe COOP Se!
- by BopA Cray, Oxy) ps

 

 

Vote linker fare by

Sahrstror, Meer Cdect9. (9) C2p)

 

 

 

 

 

_— ket comtet Cute (Eb Thefts /S bora! agen (Zp cory Prt
ce ee iy Sire opt

 

| is.tine ek Wg Wray > be

 

My Hoody (rose (0 THC

We be wee [ Some wel 50 ZEEE

pet itsrece fl eS TENS

 

 

{ Cc tesco b

 

 

 

. place oe seg wares

 

 

OE peur. ¢ pee
Con beaten U SAS 6 tet & egw
i porte Sy cel aan La

 

 

 

  

 

she ie REL EO a ny Pont “a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
